The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Appellant’s physical acts of interference with the officers’ performance of their duty clearly satisfied the elements of Penal Law § 195.05 (see Matter of Quaniqua W., 25 AD3d 380 [2006]). The court’s dismissal of a resisting arrest charge does not warrant a different conclusion, because appellant’s argument in this regard merely speculates as to the reason for the dismissal (see People v Rayam, 94 NY2d 557 [2000]), and, in any event, because resisting arrest and obstructing governmental administration have different elements (see Matter of Johnetta T., 192 AD2d 416 [1993]). Concur—Mazzarelli, J.P., Saxe, Catterson, Renwick and Freed man, JJ.